Citation Nr: 1636638	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for asbestosis. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1948 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an increased disability rating for asbestosis and to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

These claims were most recently remanded by the Board in January 2016. At that time, the RO was instructed to schedule the Veteran for a new VA examination to assess the nature and severity of his service-connected respiratory disorder. The VA examiner was explicitly instructed to perform pulmonary function testing post-bronchodilation, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) testing, and maximum exercise capacity testing during the requested examination. 

Although the Veteran underwent VA respiratory examination in February 2016, the VA examiner did not conduct maximum exercise capacity testing or provide a valid reason why such testing was not conducted. A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). As such, the Board finds that a remand is now warranted such that the Veteran may undergo the full range of requested testing. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015) (VA has a duty to assist veterans in substantiating claims for VA benefits). 

Additionally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his asbestosis claim, as the severity of the Veteran's service-connected disability may directly impact his capacity to secure and maintain substantially gainful employment. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected asbestosis. The claims folder and copies of all pertinent records should be made available to the VA examiner. 

All indicated tests must be performed, including: 
(1) Pulmonary function testing post-bronchodilation; 
(2) DLCO (SB) testing; and (3) maximum exercise capacity testing. If any of these tests cannot be performed, the VA examiner must provide a thorough explanation as to why that is so.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's asbestosis. The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

After examining the Veteran and reviewing the claims file, the examiner should also provide an opinion as to whether the Veteran's service-connected asbestosis prevents him from securing or following a substantially gainful occupation consistent with his educational and occupational history, without regard to his age or any non-service-connected disabilities. If the examiner finds that the Veteran's unemployability stems from a combination of both service- and nonservice-connected disabilities, the examiner is asked to determine the extent to which each disability impacts the Veteran's employability. Further, if the examiner finds that the Veteran is capable of sedentary employment, the examiner should discuss that conclusion in detail. 

 A complete rationale must be provided for the opinion expressed.

2. Only if it is determined by the AOJ, based on review of the evidence of record:  

a. That the Veteran's asbestosis prevents him from securing and maintaining substantially gainful employment; and 

b. that he does not meet the schedular criteria for a TDIU, 

then refer the claim to the Director of Compensation for consideration of entitlement to a TDIU on an extraschedular basis. Otherwise, the RO is instructed to bypass this directive.   

3. Thereafter, the RO should readjudicate the issues on appeal. If either of the benefits sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




